Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendment filed 7/5/22 (hereinafter Response) has been entered. Examiner notes that claims 1, 11, and 17 have been amended. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the originally filed specification does not describe “improving a functionality of infusion pumps” and “adjustment of an amount of infusion fluid provided over time by the infusion pump based on the comparison.” Although the specification makes mention of infusion pumps and that they may be used to collect data and alleviate pain of a patient during recovery, there is no specific disclosure for the amended claim limitations such that specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors at the time of filing, had possession of the claimed invention.
Regarding claim 11, the originally filed specification does not describe “improving a configuration of infusion pumps” and “implementing an improvement to the configuration of the plurality of infusion pumps based on the comparison, wherein the improvement is the same for each infusion pump of the plurality of infusion pumps and the improvement includes adjusting an amount of infusion fluid provided over time by each infusion pump of the plurality of infusion pumps.” Although the specification makes mention of infusion pumps and that they may be used to collect data and alleviate pain of a patient during recovery, there is no specific disclosure for the amended claim limitations such that specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors at the time of filing, had possession of the claimed invention.
Regarding claim 17, the originally filed specification does not describe “refining the functionality of the plurality of infusion pumps based on the comparison, wherein refining the functionality of the plurality of infusion pumps comprises adjusting an amount of infusion fluid provided over time by each infusion pump of the plurality of infusion pumps.” Although the specification makes mention of infusion pumps and that they may be used to collect data and alleviate pain of a patient during recovery, there is no specific disclosure for the amended claim limitations such that specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors at the time of filing, had possession of the claimed invention.
Any claim not specifically addressed under 112(a) is rejected as being dependent on a claim rejected under 112(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1: 
“a data administration tool for aggregating ...” interpreted as software/firmware/hardware implemented using a general purpose processor/server in line with the disclosure of [0043] & [0045] of Applicant’s published Specification US 2021/0050098 A1 (hereinafter “Specification”).
Claim 2:
“an analysis module that generates the aggregate benchmark” interpreted as software/firmware/hardware implemented using a general purpose processor/server in line with the disclosure of [0043], [0045], & [0048] of the Specification.
Claim 3:
“wherein the analysis module generates the summary” interpreted as software/firmware/hardware implemented using a general purpose processor/server in line with the disclosure of [0043], [0045], & [0048] of the Specification.
Claim 4:
“a notification engine for generating one or more notifications ...” interpreted as software/firmware/hardware implemented using a general purpose processor/server in line with the disclosure of [0043], [0045], [0048], & [0056] of the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 10 are drawn to a system for monitoring patient outcomes, which is within the four statutory categories (i.e., machine). Claims 11 - 16 are drawn to a method for monitoring patient outcomes, which is within the four statutory categories (i.e., a manufacture). Claims 17 - 20 are drawn to a method for monitoring patient outcomes, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. (Original) A system for monitoring patient outcomes and improving a functionality of infusion pumps, comprising: 
a data device for inputting patient data from an infusion pump; 
a data administration tool for aggregating the patient data of all patients inputting patient data into the system to form an aggregate patient data set and for generating an aggregate benchmark for a patient outcome from the aggregate patient data set; and 
a dashboard for disseminating a comparison of the aggregate benchmark to a summary of the data for the patient outcome of a patient population for adjustment of an amount of infusion fluid provided over time by the infusion pump based on the comparison, 
wherein the data for the patient outcome of the patient population is a subset of the aggregate patient data.  

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because inputting patient data from an infusion pump, generating an aggregate benchmark for a patient outcome from a data set created by aggregating the input patent data, and disseminating a comparison of the aggregate benchmark to a summary of the data for the patient outcome of a patient population for adjustment of an amount of infusion fluid based on the comparison, under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people1, but for the recitation of generic computer components (i.e. a data device, i.e., a general purpose computer see Specification [0032] and a general purpose processor/server that implements the data administration tool, dashboard, analysis module, and notification engine as interpreted under 112(f) as discussed above).  Any limitations not identified above as part of the certain method of organizing human activity are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 11 is substantially similar to the abstract idea for Claim 1, because the only difference between Claims 1 and 11 is that Claim 11 recites a method, whereas Claim 1 recites a system with a data device, a data administration tool and a dashboard, i.e., a general purpose processor/server as interpreted under 112(f) as discussed above, which as discussed below are deemed to merely be “additional elements.” Claim 11 as presently amended also additionally recites receiving medical device generated patient data from a plurality of infusion pumps for a regional anesthetic and implementing an improvement to the configuration of infusion pumps based on the comparison including adjusting an amount of fluid provided over time by each pump, however, these steps are interpreted as being part of the abstract idea. Furthermore, the abstract idea for Claim 17 is substantially similar to the abstract idea for Claim 1, because the only difference between Claims 1 and 17 is that Claim 17 recites a method that further limits the abstract idea by additionally reciting establishing a survey protocol; providing a patient access to the survey protocol and collecting patient data through the survey protocol, whereas Claim 1 recites a system with a data device, a data administration tool and a dashboard, i.e., a general purpose processor/server as interpreted under 112(f) as discussed above, which as discussed below are deemed to merely be “additional elements”, and additionally including the broader step of the abstract idea of inputting patient data and further recites. Claim 17 as presently amended also additionally recites receiving medical device generated patient data from a plurality of infusion pumps for a regional anesthetic and refining the functionality of the infusion pumps based on the comparison including adjusting an amount of fluid provided over time by each pump, however, these steps are interpreted as being part of the abstract idea.
Dependent claims 2-10, 12-16, and 18-20 include other limitations for example claims 2-3 further recite that the data administration tool includes an analysis module that generates the aggregate benchmark and the summary, claims 4-6, 13-16, and 19-20 further recite that the system/method generates one or more notifications to a caregiver, e.g., when a threshold is exceeded that is selected by the caregiver, claim 7 recites further details as to the patient outcome being patient data reported by the patient, claim 8 further recites that the data device is a patient data device, claim 9 further recites that a patient inputs data into a web-based survey via the patient data device, claim 10 further recites that the system includes a plurality of data devices and dashboards, claim 12 further recites that a comparison of a summary of a second patient outcome and a second aggregate benchmark is generated and disseminated to the dashboard alongside the comparison of a summary of a first patient outcome and a first aggregate benchmark, claim 18 further recites configuring the survey protocol to include questions selected by a caregiver of a population based on a determined patient procedure for a patient population, and presenting the patient population with prompts, receiving patient data inputs based on the prompts; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 11, and 17.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1. (Original) A system for monitoring patient outcomes, comprising: 
a data device for inputting patient data (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
a data administration tool for aggregating the patient data of all patients inputting patient data into the system to form an aggregate patient data set and for generating an aggregate benchmark for a patient outcome from the aggregate patient data set data (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
a dashboard for disseminating a comparison of the aggregate benchmark to a summary of the data for the patient outcome of a patient population (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), 
wherein the data for the patient outcome of the patient population is a subset of the aggregate patient data.  

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of inputting patient data from an infusion pump, generating an aggregate benchmark for a patient outcome from a data set created by aggregating the input patent data, and disseminating a comparison of the aggregate benchmark to a summary of the data for the patient outcome of a patient population for adjustment of an amount of infusion fluid based on the comparison by utilizing a general purpose computer and general purpose processor/server;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0032], [0044] and [0043]-[0044] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed general purpose computer and general purpose processor/server) and nothing beyond that.
Accordingly, representative claim 1 and analogous independent claims 11 and 17 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-10, 12-16, and 18-20 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claim 2-3 further recite that the data administration tool includes an analysis module that generates the aggregate benchmark and the summary (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claims 4-6, 13-16, and 19-20 further recite that the system/method generates one or more notifications to a caregiver, e.g., when a threshold is exceeded that is selected by the caregiver (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claim 7 recites further details as to the patient outcome being patient data reported by the patient (merely further limiting the abstract idea).
Claim 8 further recites that the data device is a patient data device  (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claim 9 further recites that a patient inputs data into a web-based survey via the patient data device (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claim 10 further recites that the system includes a plurality of data devices and dashboards (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claim 12 further recites that a comparison of a summary of a second patient outcome and a second aggregate benchmark is generated and disseminated to the dashboard alongside the comparison of a summary of a first patient outcome and a first aggregate benchmark (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claim 18 further recites configuring the survey protocol to include questions selected by a caregiver of a population based on a determined patient procedure for a patient population, and presenting the patient population with prompts, receiving patient data inputs based on the prompts (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0032], [0044] and [0043]-[0044] of the Specification) – e.g., Applicant’s specification [0032] discloses that “data devices 104 a, 104 b, 104 c, 104 d may be desktop computers, tablet computers, smartphones, or any other suitable personal computing devices. “ and [0043] discloses that “the data administration tool 106 ... can be implemented in hardware, firmware, and/or software controlling a general purpose processor" which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of inputting patient data from an infusion pump, generating an aggregate benchmark for a patient outcome from a data set created by aggregating the input patent data, and disseminating a comparison of the aggregate benchmark to a summary of the data for the patient outcome of a patient population for adjustment of an amount of infusion fluid based on the comparison by utilizing a general purpose computer and general purpose processor/server;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a general purpose computer and general purpose processor/server. 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 10, 11, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0372029 to Saliman et al in view of US 2003/0106553 to Vanderveen.
Regarding claim 1, Saliman discloses system for monitoring patient outcomes ([0105]), comprising: 
a data device for inputting patient data (Fig. 1A & [0110] disclose that the system includes a patient device; Figs. 17B-E & [0334]-[0335] discloses that questions are provided to the patient device and responses are input into the patient device, e.g., by toggling buttons in Fig. 17D; [0152] explains that an OMD is an outcome monitoring device designed to gather information from a patient with regard to their particular medical condition/treatment received.); 
a data administration tool for aggregating the patient data of all patients inputting patient data into the system to form an aggregate patient data set and for generating an aggregate benchmark for a patient outcome from the aggregate patient data set (Fig 1A discloses that Server 102 includes OMD response database which as disclosed in [0117] stores all completed OMDs from patients, interpreted as an aggregating patient data into an aggregate patient data set, and also includes the OMD response analyzer which as disclosed in [0119] analyzes the responses to the outcome monitoring devices, i.e., patient survey questions discussed above, e.g., those shown in Fig. 17D to produce a variety of scores; 17G & [0286] discloses that an average wellness scores over time for a patient population are determined allowing comparison to a patient to the population average; [0190] discloses that a typical measured value is determined by aggregating measurements of a large pool of patients, i.e., an aggregate is created from an aggregated patient data set. The server executing the functions of the OMD response analyzer is interpreted under 112(f), to be a data administration tool.); and 
a dashboard for disseminating a comparison of the aggregate benchmark to a summary of the data for the patient outcome of a patient population (Fig. 17G & [0286] disclose a user interface, which is also described as being a dashboard in [0007], 1706 displays a comparison of the average score (dotted line), i.e., aggregate benchmark, to the individual patient’s wellness scores over time from before treatment to six months after treatment including a trendline and individual data points, i.e., a summary of data for the patient outcome), 
wherein the data for the patient outcome of the patient population is a subset of the aggregate patient data ([0250] discloses that the average scores may be calculated for a group of patients who are being treated for a similar medical condition as the patient as well as other factors, which is interpreted as the patient being a subset of the patient population, further the patient population being set as those with a similar medical condition as the patient, which makes the patient population a subset of all the data received by the system).  
Saliman does not specifically disclose a system for improving a functionality of infusion pumps, comprising … patient data from an infusion pump, and adjusting an amount of infusion fluid provided over time by the infusion pump based on the comparison.
Vanderveen teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, a system for improving a functionality of infusion pumps, comprising … patient data from an infusion pump, and adjusting an amount of infusion fluid provided over time by the infusion pump based on the comparison (Abstract & [0011] –[0012] teaches automatically adjusting the amount of medical fluid delivered over time by the infusion pump based on a comparison including receiving patient data from the pump including a request for adjustment of anesthetics, which is interpreted as being an improvement to the functionality of the infusion pump). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the patient outcome monitoring system including a pain management functionality disclosed by Saliman to incorporate for it to be a system for improving a functionality of infusion pumps, comprising … patient data from an infusion pump, and adjusting an amount of infusion fluid provided over time by the infusion pump based on the comparison as taught by Vanderveen in order to better control the infusion of medical fluids to the patient based on the analysis, e.g., see [0009], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 2, depending on claim 1, Saliman further discloses wherein the data administration tool comprises an analysis module that generates the aggregate benchmark ([0190] discloses generating the aggregate benchmark, as discussed above in claim 1, and further that the process of fig. 7 including calculating the benchmark may be executed by any component, interpreted as including the server executing the OMD response analyzer, i.e., the data administration tool as discussed above in claim 1, which is made up of multiple modules as depicted in Fig. 1B any of which could be interpreted as being the claimed analysis module. See also Fig. 1A & [0119]).  

Regarding claim 3, depending on claim 2, Saliman further discloses wherein the analysis module generates the summary (As discussed above in claim 1, Fig. 17G & [0286] disclose the summary is disseminated to the interface as data points and a trendline, Fig. 10B & [0248] step 1075 disclose providing the scores to the patient; [0227] discloses that the process of 10B may be executed by any component interpreted as including the server executing the OMD response analyzer, i.e., the data administration tool as discussed above in claim 1, which is made up of multiple modules as depicted in Fig. 1B any of which could be interpreted as being the claimed analysis module. See also Fig. 1A & [0119]).    

Regarding claim 4, depending on claim 1, Saliman further discloses a notification engine for generating one or more notifications to a caregiver (Fig. 20A & [0253] discloses that a notification may be generated and provided to a treatment provider, i.e., a caregiver; [0442] a software daemon performs the notification process, i.e., a notification engine; [0227] discloses that the process of 10B, including the notification process, may be executed by any component interpreted as including the server).  

Regarding claim 8, depending on claim 1, Saliman further discloses wherein the data device is a patient data device (As discussed above in claim 1, Fig. 1A & [0110] disclose that the system includes a patient device).  

Regarding claim 10, depending on claim 1, Saliman further discloses wherein the system comprises a plurality of data devices and a plurality of dashboards ([0110] discloses that the system may include multiple data devices; [0227] discloses that the patient device includes an interface which as further discussed in [0007] is a dashboard. Because multiple data devices are recited as being included in the system and each data device includes a dashboard, Saliman is also interpreted as disclosing a plurality of dashboards.).  

Regarding claim 11, Saliman discloses a method for tracking patient outcomes ([0029] & [0109]), the method comprising: 
receiving patient data through patient inputs to a data collection protocol (Figs. 17B-E & [0334]-[0335] discloses that questions are provided to the patient device and responses are input into the patient device, e.g., by toggling buttons in Fig. 17D; [0152] explains that an OMD is an outcome monitoring device designed to gather information from a patient with regard to their particular medical condition/treatment received; [0227] discloses that a software application, i.e., a data collection protocol per [0036] of Applicant’s Specification, is used to perform the steps of process 1000 including providing a questionnaire and receiving responses from the patient.); 
receiving medical device-generated patient data from a plurality of devices ([0105]& [0110] discloses that the system includes a plurality of patient devices and receives medical device generated data from each device, e.g., an OMD is a medical device-generated patient data);
aggregating the patient data and medical device-generated patient data to form an aggregated patient data set (Fig 1A discloses that Server 102 includes OMD response database which stores all completed OMDs from patients, i.e., both the patient data and the medical device-generated patient data, which is interpreted as an aggregate patient data set); 
generating a first aggregate benchmark for a first patient outcome of the aggregated patient data set (Fig 1A discloses that Server 102 includes the OMD response analyzer which as disclosed in [0119] analyzes the responses to the outcome monitoring devices, i.e., patient survey questions discussed above, e.g., those shown in Fig. 17D to produce a variety of scores; 17G & [0286] discloses that an average wellness scores over time for a patient population are determined allowing comparison to a patient to the population average; [0190] discloses that a typical measured value is determined by aggregating measurements of a large pool of patients, i.e., an aggregate is created from an aggregated patient data set.).; and 
disseminating to a dashboard a comparison of a summary of the first patient outcome for a patient population and the first aggregate benchmark (Fig. 17G & [0286] disclose a user interface, which is also described as being a dashboard in [0007], 1706 displays a comparison of the average score (dotted line), i.e., a first aggregate benchmark, to the individual patient’s wellness scores, i.e., the first patient outcome, over time from before treatment to six months after treatment including a trendline and individual data points, i.e., a summary of data for the patient outcome).  
Saliman does not specifically disclose a system for improving a configuration of infusion pumps, comprising … wherein the medical device-generated patient data is from an infusion pump for regional anesthetic, and implementing an improvement to the configuration of the plurality of infusion pumps based on the comparison, wherein the improvement is the same for each infusion pump of the plurality of infusion pumps and the improvement includes adjusting an amount of infusion fluid provided over time by each infusion pump of the plurality of infusion pumps.
Vanderveen teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to be a system for improving a configuration of infusion pumps, comprising … wherein the medical device-generated patient data is from an infusion pump for regional anesthetic, and implementing an improvement to the configuration of the infusion pump based on the comparison, wherein the improvement is the same for each infusion pump of the plurality of infusion pumps and the improvement includes adjusting an amount of infusion fluid provided over time by each infusion pump of the plurality of infusion pumps (Abstract & [0011] –[0012] teaches automatically adjusting the amount of medical fluid delivered over time by the infusion pump based on a comparison including receiving patient data from the pump including a request for adjustment of anesthetics, which is interpreted as being an improvement to the configuration of the infusion pump. Examiner notes that the improvement for each infusion pump of the modified combination of Saliman/Vanderveen would be the same because the configuration would be done according to the same method.). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the patient outcome monitoring system including a plurality of patient devices each including a pain management functionality disclosed by Saliman to incorporate for each device of the plurality of devices of the system to in sum be a system for improving a configuration of infusion pumps, comprising … wherein the medical device-generated patient data is from an infusion pump for regional anesthetic, and implementing an improvement to the configuration of the plurality of infusion pumps based on the comparison, wherein the improvement is the same for each infusion pump of the plurality of infusion pumps and the improvement includes adjusting an amount of infusion fluid provided over time by each infusion pump of the plurality of infusion pumps as taught by Vanderveen in order to better control the infusion of medical fluids to the patient based on the analysis, e.g., see [0009], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 13, depending on claim 11, Saliman further discloses generating a notification based on the patient data ([0253] discloses that a notification may be generated and provided to a treatment provider when a patient score is below a minimum threshold, as discussed above, the scores are generated based on responses to questionnaires, i.e., patient data as depicted in Figs. 17C-E).  

Regarding claim 14, depending on claim 13, Saliman further discloses wherein the notification is an individual notification that is generated based on a single patient outcome (Fig. 20A & [0253] disclose that notifications are generated when a threshold score is not met and may be for a particular patient, i.e., generated based on a single patient outcome).  

Regarding claim 15, depending on claim 13, Saliman further discloses wherein the notification is a group notification that is generated based on a group of patient outcomes ([0257] discloses that the notification may be set for all patients under the care of a doctor, i.e., a group notification based on the patient outcomes of the group of patients).  

Regarding claim 17, Saliman discloses a method for administering patient data ([0029]), the method comprising: 
establishing a survey protocol (Fig. 3 [0168] & [0171] disclose building an OMD based on medical literature and treatment codes, interpreted as establishing a survey protocol; [0128] discloses that an OMD is a questionnaire, i.e., a survey protocol); 
providing a patient access to the survey protocol (Fig. 3 and [0171] & [0334] disclose providing the OMD to the patient, i.e, providing access to the patient); 
collecting patient data inputs through the survey protocol, wherein the patient data inputs represent a plurality of patient outcomes (Figs. 17B-E & [0334]-[0335] discloses that the OMD questionnaire, i.e., survey protocol, is provided to the patient device and responses are input into the patient device, e.g., by toggling buttons in Fig. 17D; [0239] & 17D disclose that the patient inputs represent a plurality of patient outcomes, i.e., how stiff the patient’s hip is or how much decreased motion the patient is experiencing); 
receiving medical device-generated patient data from a plurality of devices, a respective device of the plurality of devices used by each respective patient of the plurality of patients ([0105]& [0110] discloses that the system includes a plurality of patient devices for each of a plurality of patients and receives medical device generated data from each device, e.g., an OMD is a medical device-generated patient data);
aggregating patient data inputs collected from a plurality of patients (Fig 1A discloses that Server 102 includes OMD response database which stores all completed OMDs from patients, which is interpreted as aggregating patient data inputs from a plurality of patients); 
generating an aggregate benchmark for a patient outcome of the aggregated patient data inputs (Fig 1A discloses that Server 102 includes the OMD response analyzer which as disclosed in [0119] analyzes the responses to the outcome monitoring devices, i.e., patient survey questions discussed above, e.g., those shown in Fig. 17D to produce a variety of scores; 17G & [0286] discloses that an average wellness scores over time for a patient population are determined allowing comparison to a patient to the population average; [0190] discloses that a typical measured value is determined by aggregating measurements of a large pool of patients, i.e., an aggregate is created from an aggregated patient data set.); and 
disseminating a comparison of a summary of the patient outcome for a patient population and the aggregate benchmark (Fig. 17G & [0286] disclose a user interface, which is also described as being a dashboard in [0007], 1706 displays a comparison of the average score (dotted line), i.e., an aggregate benchmark, to the individual patient’s wellness scores, i.e., the patient outcome, over time from before treatment to six months after treatment including a trendline and individual data points, i.e., a summary of data for the patient outcome).  
Saliman does not specifically disclose a system for refining a functionality of infusion pumps, comprising … wherein the medical device-generated patient data is from an infusion pump for regional anesthetic, and refining the functionality of the plurality of infusion pumps based on the comparison, wherein refining the functionality of the plurality of infusion pumps comprises adjusting an amount of infusion fluid provided over time by each infusion pump of the plurality of infusion pumps.
Vanderveen teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to be a system for refining a functionality of infusion pumps, comprising … wherein the medical device-generated patient data is from an infusion pump for regional anesthetic, and refining the functionality of the plurality of infusion pumps based on the comparison, wherein refining the functionality of the infusion pump comprises adjusting an amount of infusion fluid provided over time by each infusion pump (Abstract & [0011] –[0012] teaches automatically adjusting the amount of medical fluid delivered over time by the infusion pump based on a comparison including receiving patient data from the pump including a request for adjustment of anesthetics, which is interpreted as refining the functionality of the infusion pump.). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the patient outcome monitoring system including a plurality of patient devices each including a pain management functionality disclosed by Saliman to incorporate for each device of the plurality of devices of the system to in sum be a system for refining a functionality of infusion pumps, comprising … wherein the medical device-generated patient data is from an infusion pump for regional anesthetic, and refining the functionality of the plurality of infusion pumps based on the comparison, wherein refining the functionality of the infusion pump comprises adjusting an amount of infusion fluid provided over time by each infusion pump as taught by Vanderveen in order to better control the infusion of medical fluids to the patient based on the analysis, e.g., see [0009], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 5-7, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saliman in view of Vanderveen and further in view of US 2015/0351695 to Corin.
Regarding claim 5, depending on claim 4, Saliman further discloses wherein the notification engine is configured to generate a notification when the patient outcome is outside a threshold ([0253] discloses that when a score, representative of the patient outcome, is below a minimum threshold, i.e., when is score is outside the threshold, then a notification is generated).  
Saliman does not disclose when notification is generated when the threshold is exceeded.
Corin teaches that it was old and well known in the art of healthcare notifications, before the effective filing date of the claimed invention, for a notification to be generated when the threshold is exceeded ([0072] teaches that a notification is generated, e.g., a 911 call, when the threshold value is exceeded or below a value).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine for a notification to be generated when a threshold is exceeded of Corin with teaching of Saliman of generating a notification when a value is outside threshold since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself— that is, substituting out the generating a notification when a value is outside threshold of Saliman for the generating of a notification when the threshold is exceeded of Corin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 6, depending on claim 5, Saliman further discloses wherein the threshold is selected by the caregiver (Fig. 20A & [0253] discloses that a doctor, i.e., caregiver, can set the threshold for the score).  

Regarding claim 7 depending on claim 5, Saliman further discloses wherein the patient outcome is patient data reported by the patient (Fig. 10 steps 1050, 1060, and 1065 and see generally [0245]-[0247] disclose that a patient responses to the OMD questionnaire are received and an improvement score is determined; the improvement score is interpreted as being the patient outcome which is patient data reported by the patient; example patient data reported is depicted in Figs. 17C-E).  

Regarding claim 16, depending on claim 13, Saliman further discloses wherein the notification is generated when one or more patient outcomes meet or are outside thresholds for the one or more patient outcomes ([0253] discloses that when a score, representative of the patient outcome, is below a minimum threshold, i.e., when is score is outside the threshold, then a notification is generated), and wherein the thresholds are selected by a caregiver (Fig. 20A & [0253] discloses that a doctor, i.e., caregiver, can set the threshold for the score).
Saliman does not disclose wherein the notification is generated when one or more patient outcomes meet or exceed thresholds for the one or more patient outcomes.
Corin teaches that it was old and well known in the art of healthcare notifications, before the effective filing date of the claimed invention, for a notification is generated when one or more patient outcomes meet or exceed thresholds for the one or more patient outcomes ([0072] teaches that a notification is generated, e.g., a 911 call, when the threshold value is exceeded or below a value).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine for notification is generated when one or more patient outcomes meet or exceed thresholds for the one or more patient outcomes of Corin with teaching of Saliman of generating a notification when a value is outside threshold since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself— that is, substituting out the generating a notification when a value is outside threshold of Saliman for the notification is generated when one or more patient outcomes meet or exceed thresholds for the one or more patient outcomes of Corin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 19, depending on claim 17, Saliman further discloses generating a notification based on the patient data (Fig. 10 steps 1050, 1060, and 1065 and see generally [0245]-[0247] disclose that a patient responses to the OMD questionnaire are received and an improvement score is determined; the improvement score is interpreted as being the patient outcome which is patient data reported by the patient; example patient data reported is depicted in Figs. 17C-E; further, [0253] discloses that notifications are generated based on the value of a score being below a threshold value, i.e., based on the patient data), wherein the notification is an individual notification that is generated based on a single patient outcome (Fig. 20A & [0253] disclose that a notification is generated when a threshold score is not met and may be for a particular patient, i.e., an individual notification generated based on a single patient outcome), and wherein the notification is generated when the single patient outcome meets or are outside a threshold for the single patient outcome ([0253] discloses that when a score, representative of the patient outcome, is below a minimum threshold, i.e., when is score is outside the threshold, then a notification is generated).  
Saliman does not disclose wherein the notification is generated when the single patient outcome meets or exceeds a threshold.
Corin teaches that it was old and well known in the art of healthcare notifications, before the effective filing date of the claimed invention, for a notification is generated when the single patient outcome meets or exceeds a threshold ([0072] teaches that a notification is generated, e.g., a 911 call, when the threshold value is exceeded or below a value).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine for notification is generated when the single patient outcome meets or exceeds a threshold of Corin with teaching of Saliman of generating a notification when a value is outside threshold since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself— that is, substituting out the generating a notification when a value is outside threshold of Saliman for the notification is generated when the single patient outcome meets or exceeds a threshold of Corin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 20, depending on claim 17, Saliman discloses generating a notification based on the patient data (Fig. 10 steps 1050, 1060, and 1065 and see generally [0245]-[0247] disclose that a patient responses to the OMD questionnaire are received and an improvement score is determined; the improvement score is interpreted as being the patient outcome which is patient data reported by the patient; example patient data reported is depicted in Figs. 17C-E; further, [0253] discloses that notifications are generated based on the value of a score being below a threshold value, i.e., based on the patient data), wherein the notification is a group notification that is generated based on a group of patient outcomes ([0257] discloses that the notification may be set for all patients under the care of a doctor, i.e., a group notification based on the patient outcomes of the group of patients), and wherein the notification is generated when each patient outcome within the group of patient outcomes meets or is outside a threshold ([0253] discloses that when a score, representative of the patient outcome, of the group of patients disclosed in [0257], is below a minimum threshold, i.e., when is score is outside the threshold, then a notification is generated).
Saliman does not disclose that the notification is generated when the patient outcome meets or exceeds a threshold.
Corin teaches that it was old and well known in the art of healthcare notifications, before the effective filing date of the claimed invention, for a notification is generated when the patient outcome meets or exceeds a threshold ([0072] teaches that a notification is generated, e.g., a 911 call, when the threshold value is exceeded or below a value).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine for notification is generated when the patient outcome meets or exceeds a threshold of Corin with teaching of Saliman of generating a notification when a value is outside threshold since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself— that is, substituting out the generating a notification when a value is outside threshold of Saliman for the notification is generated when the patient outcome meets or exceeds a threshold of Corin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saliman in view of Vanderveen and further in view of US 2016/0321408 to Harmon.
Regarding claim 9, depending on claim 8, Saliman further discloses wherein a patient inputs patient data into survey accessed through the patient data device ([0029] discloses that the patient device runs an application for administering questions and receiving responses to questions, interpreted as a patient inputting patient data, e.g., that depicted in Figs. 17C-E, into an application based survey through the patient data device).  
Saliman does not explicitly disclose that the survey is a web-based survey.
Harmon teaches that it was old and well known in the art of surveys, before the effective filing date of the claimed invention, for a survey to be a web-based survey ([0074] teaches that the survey is implemented through a website, i.e., is web-based, or through an application). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the website implemented survey of Harmon with teaching of Saliman of implementing an application based survey since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, substituting out the application based survey of Saliman for the website based survey of Harmon. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saliman in view of Vanderveen and further in view of US 2016/0267223 to Allen et al.
Regarding claim 12, depending on claim 11, Saliman discloses generating a first aggregate benchmark for a first patient outcome of the aggregated patient data set and disseminating to the dashboard a comparison of a summary of the first patient outcome for the patient population and the first aggregate benchmark as discussed above in claim 11. 
Saliman does not specifically disclose generating a second aggregate benchmark for a second patient outcome of the aggregated patient data set; and 
disseminating to the dashboard a comparison of a summary of the second patient outcome for the patient population and the second aggregate benchmark, 
wherein the dashboard displays the comparison of the summary of the first patient outcome and the first aggregate benchmark alongside the comparison of the summary of the second patient outcome and the second aggregate benchmark.
Allen teaches  that it was old and well known in the art of healthcare analytics, before the effective filing date of the claimed invention, to generate a second aggregate benchmark for a second patient outcome of the aggregated patient data set ([0059] & [0061] teaches that a population health management engine receives health information and generates various outputs; [0070]-[0071] teaches that these outputs include generating reports depicted in figs 5-7, e.g, fig. 7 and [0087] teach that the report includes at least a first and a second aggregate benchmark, i.e., medial percentage overall of vaccination for influenza and MMR. Vaccinations are interpreted as a patient outcome.); and 
disseminating to the dashboard a comparison of a summary of the second patient outcome for the patient population and the second aggregate benchmark (fig. 7 and [0087] teach displaying, i.e., disseminating, to a dashboard a comparison of the percentage of practitioner’s patients that are vaccinated for influenza and MMR, i.e., a summary of a first and second patient outcome for the patient population as well as the first and second aggregate benchmarks, i.e., the median overall percentages), 
wherein the dashboard displays the comparison of the summary of the first patient outcome and the first aggregate benchmark alongside the comparison of the summary of the second patient outcome and the second aggregate benchmark (fig. 7 and [0087] teach that these first and second comparisons are displayed next to, i.e., alongside eachother).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare analytics before the effective filing date of the claimed invention to modify the method of disseminating a patient metric disclosed by the modified combination of Saliman/Vanderveen to incorporate generating a second aggregate benchmark for a second patient outcome of the aggregated patient data set; and disseminating to the dashboard a comparison of a summary of the second patient outcome for the patient population and the second aggregate benchmark, wherein the dashboard displays the comparison of the summary of the first patient outcome and the first aggregate benchmark alongside the comparison of the summary of the second patient outcome and the second aggregate benchmark as taught by Allen in order to enable a user to consume more data by viewing multiple metrics at the same time and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saliman in view of Vanderveen and further in view US 2015/0310574 to Williams et al (hereinafter Williams).
Regarding claim 18, depending on claim 17, further comprising: 
determining a patient procedure for a patient population ([0178] discloses determining a treatment code, interpreted as indicative of a patient procedure, for a patient based on, e.g., their EMR. Although the method disclosed by Saliman discloses providing questionnaires to a plurality of patients, e.g., see [0026], and therefore also discloses determining a treatment code for a plurality of patients, i.e., a patient population, a patient population could also be one patient); 
configuring, based on the patient procedure, the survey protocol for collecting patient inputs (Fig. 3 [0168] & [0171] disclose building, i.e., configuring, an OMD based on medical literature and treatment codes, i.e., patient procedure, interpreted as configuring a survey protocol based on the patient procedure; [0128] discloses that an OMD is a questionnaire, i.e., a survey protocol); 
presenting the patient population with prompts (Figs. 17B-E & [0334]-[0335] discloses that questions are provided to the patient device and responses are input into the patient device, e.g., by toggling buttons in Fig. 17D which is interpreted as presenting prompts to the patient; further, [0245] discloses presenting patients with a prompt when all questions in the questionnaire have not been answered. Although the method disclosed by Saliman discloses providing questionnaires to a plurality of patients, e.g., see [0026], and therefore also discloses presenting the patient population with prompts, a patient population could also be one patient); and 
receiving patient data inputs based on the prompts (Figs. 17B-E & [0334]-[0335] discloses that questions are provided to the patient device and responses are input into the patient device, e.g., by toggling buttons in Fig. 17D which is interpreted as receiving patient data inputs based on the prompts; further, [0245] discloses receiving additional answers to questions following a prompt.).
Saliman does not specifically disclose wherein configuring the survey protocol comprises including questions or prompts in the survey protocol selected by a caregiver of the patient population.  
Simon teaches that it was old and well known in the art of healthcare surveying, before the effective filing date of the claimed invention, for configuring the survey protocol comprises including questions or prompts in the survey protocol selected by a caregiver of the patient population (Fig. 11 & [0044] teach that a healthcare practitioner can customize forms for as few as a single patient, e.g., Fig. 11A depicts a blank form allowing the practitioner to enter a custom question and custom answers for their patients (as few a 1)). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare surveying before the effective filing date of the claimed invention to modify the method of determining and implementing a survey disclosed by the modified combination of Saliman/Vanderveen to incorporate for configuring the survey protocol comprises including questions or prompts in the survey protocol selected by a caregiver of the patient population as taught by Simon in order to allow a practitioner to customize the form for patient(s), e.g., see Simon [0044], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Response to Arguments
Applicant's arguments filed in the Response directed toward the 101 rejection of the claims have been fully considered but they are not persuasive. See Response pp. 1-5.
a. On p. 3 of the Response Applicant states:
Here, the systems and methods recited in the claims, taken as a whole, do not merely recite a method of organizing human activity. For example, claim 1 recites a system for monitoring patient outcomes and improving the functionality of infusion pumps where the improvement is an adjustment of an amount of infusion fluid provided over time by the infusion pump based on a comparison. These elements explicitly recite physical components-infusion pumps-that generate data used for technical improvement to at least one group of physical components, the infusion pumps. Thus, as exemplified by at least these limitations, claim 1, taken as a whole, is not merely a method of organizing human activity but, instead, is a system including physical components and providing technical improvements or solutions to device problems identified with data.
Examiner disagrees. While Applicant states that the claims recite an infusion pump, this is not true. Instead, the claims recite a data device, a data administration tool, and a dashboard which are all encompassed by/operate on a general purpose computer, e.g., see Applicant’s Specification [0032], [0043] & [0045]. A general purpose computer is not an infusion pump. 
Also, while Applicant states that the claims recite an improvement to infusion pumps it is unclear how adjusting an amount of infusion fluid provided over time by an infusion pump would result in an improvement to the infusion pump. Instead, management of delivery of infusion fluid via an infusion pump is a certain method of organizing human activity, e.g., managing personal behavior/relationships/interactions between people, and any improvement resulting from the claim directed toward the amount of fluid to be administered to a patient is considered to be an improvement to the abstract idea itself. 
b. Applicant states on pp. 3-4 of the Response that the claims integrate any recited abstract idea into a practical application because “Claim 1 includes meaningful limitations that limit claim 1 in a meaningful way beyond "generally link[ing] the abstract idea into a particular technological environment or field of use."” Examiner disagrees. As discussed above, the claims recite a certain method of organizing human activity and also includes the additional elements of a data device, a data administration tool, and a dashboard. As discussed above, these additional elements are either a general purpose computer or are merely software operating on a general purpose computer and instead of being indicative of being more than generally linking the recited abstract idea to particular technological environment or field of use they merely amount to adding the words apply it/use computer as tool/equivalent - see MPEP 2106.05(f).
Applicant describes particular uses for the claimed tool on pp.3-4, however, these particular uses are not indicative of incorporation of the abstract idea into a practical application in line with MPEP 2106 and therefore are not persuasive. 
2. Applicant states on p. 4 of the Response that “the recited claims are not taught by the references of record, and the recited elements cannot be considered to be well-understood, routine, or known within the industry. For at least this reason, Applicant respectfully submits that the added limitations of claim 1 are unconventional and provide an inventive concept.”
Examiner disagrees. Novelty under 35 U.S.C. 102 or a determination of  non-obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are not well-understood, routine, conventional elements. Novelty/obviousness are separate and distinct requirements from 101 eligibility, which is made clear in MPEP and by the courts. See MPEP § 2106.05(d).
Applicant's arguments filed in the Response directed toward the 101 rejection of the claims have been fully considered but they are not persuasive. See Response pp. 5-8.

Applicant's arguments filed in the Response directed toward the 102/103 rejection of the claims 1, 11, and 17 have been fully considered and they are persuasive. See Response pp. 5-8. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saliman in view of Vanderveen. Examiner notes that the argued deficiencies of Saliman are taught by Vanverveen as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”